                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             FLORENCE DIVISION

Larry Wayne Dawsey,                          )   CASE NO. 4:18-cv-02219-RBH
                                             )
                                Plaintiff,   )
                                             )
              vs.                            )                  ORDER
                                             )
Blue Cross and Blue Shield of South          )
Carolina and Horry Telephone                 )
Cooperative, Inc.,                           )
                                             )
                             Defendants.     )
                                             )


       This matter is before the Court based on Defendant’s Motion Asserting ERISA

Preemption of all state law claims pursuant to 29 U.S.C. §1132 (ERISA). The Plaintiff has

consented to the motion and has requested he be allowed to amend his Complaint to assert

ERISA claims. The Defendants have consented to this request. Accordingly, Plaintiff shall

amend his Complaint with twenty (20) days of the date of this Order. Defendants’ motions to

dismiss [ECF Nos. 4, 7, 15, and 17] are now MOOT.

       AND IT IS SO ORDERED.

November 16, 2018                                        s/ R. Bryan Harwell
Florence, South Carolina                                 R. Bryan Harwell
                                                         United States District Judge
